Case: 13-10947      Document: 00512598336         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10947
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

OSAMU JOHN HACK,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:13-CR-35-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Osamu John Hack has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Hack has filed a response. To the extent he is raising a claim of ineffective
assistance of counsel, the record does not provide sufficient detail to allow us
to make a fair evaluation of Hack’s claim of ineffective assistance of counsel;


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10947         Document: 00512598336      Page: 2   Date Filed: 04/16/2014


                                       No. 13-10947

we therefore decline to consider the claim without prejudice to collateral
review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). 1 We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Hack’s response. We concur with counsel’s assessment that
the appeal presents no nonfrivolous issue for appellate review. Accordingly,
the motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




      1   See also 28 U.S.C. § 2255.


                                            2